       Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 1 of 15 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

BESTWAY INFLATABLES & MATERIAL
CORP.

       Plaintiff,
                                                     Case No.:
v.

THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE A HERETO,

       Defendants.


                                          COMPLAINT

        Plaintiff BESTWAY INFLATABLES & MATERIAL CORP. (“Bestway” or “Plaintiff”)

 brings this action against the Individuals, Corporations, Limited Liability Companies,

 Partnerships and Unincorporated Associations identified on Schedule A attached hereto

 (collectively, “Defendants”). In support of this Complaint, Bestway alleges as follows:

                                 JURISDICTION AND VENUE

        1.      This Court has original subject matter jurisdiction over the claims in this action

 pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq., and pursuant to 28

 U.S.C. § 1338(a)–(b) and 28 U.S.C. § 1331.

        2.      This Court has jurisdiction over the claims in this action that arise under the laws

 of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are so

 related to the federal claims that they form part of the same case or controversy and derive from

 a common nucleus of operative facts.


                                                 1
      Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 2 of 15 PageID #:2




        3.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants, as each of the Defendants directly

targets consumers in the United States, including in Illinois and in this District, through acts of

trademark infringement and counterfeiting, as described herein.

        4.        Specifically, Defendants, under the cover of aliases, operate Internet enterprises,

online marketplaces, profiles, stores and/or accounts (collectively, “Defendant Internet Stores”),

through which consumers in Illinois and in this District can purchase products bearing, and/or

that are sold using, counterfeit versions of Plaintiff’s trademarks. Schedule A identifies the

aliases Defendant’s use (“Defendant Aliases”) and URLs associated with each Defendant

Internet Store.

        5.        Each of the Defendants has targeted and sought sales from Illinois residents by

operating online stores that offer shipping to the United States, including to addresses in Illinois

and in this District, accepting payments in U.S. dollars and, on information and belief, selling

products bearing, and/or that are sold using, counterfeit versions of Plaintiff’s federally

registered trademarks to residents of Illinois. Each of the Defendants is committing tortious acts

in Illinois, is engaging in interstate commerce, and has wrongfully caused Plaintiff substantial

injury in Illinois.

                                         INTRODUCTION

        6.        Plaintiff files this action against online counterfeiters who, without consent,

improperly trade on Plaintiff’s reputation and goodwill by using unauthorized and counterfeit

versions of Plaintiff’s trademarks (the “BESTWAY Trademarks”) to sell, offer for sale, distribute,

or advertise infringing products (“Unauthorized BESTWAY Products”).




                                                   2
      Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 3 of 15 PageID #:3




       7.      The United States Patent and Trademark Office has granted Bestway registrations

for the BESTWAY Trademarks, including but not limited to those corresponding to U.S.

Trademark Registration Nos. 2,748,177; 2,756,976 and 5,702,452 (the “Registrations”).

       8.      The Registrations are valid, subsisting, and in full force and effect. True and

correct copies of federal trademark registration certificates for the BESTWAY Trademarks are

attached hereto as Exhibit 1.

       9.      Defendants have created the Defendant Internet Stores, operate under one or more

Defendant Aliases, and are advertising, offering for sale and selling Unauthorized BESTWAY

Products to unsuspecting consumers. Defendant Internet Stores operating under the Defendant

Aliases share unique identifiers, establishing a logical relationship between them and suggesting

that Defendants’ counterfeiting actions arise out of the same transaction or occurrence, or series of

transactions or occurrences.

       10.     Defendants attempt to avoid liability by going to great lengths to conceal both their

identities and the full scope and interworking of their illegal counterfeiting actions. Plaintiff files

this action to address Defendants’ counterfeiting of the BESTWAY Trademarks and to protect

unknowing consumers from purchasing unauthorized counterfeit products over the Internet.

Plaintiff has been and continues to be irreparably damaged through consumer confusion,

dilution, and tarnishment of its valuable trademarks as a result of Defendants’ actions and seeks

injunctive and monetary relief.

                                         THE PLAINTIFF

       11.     Plaintiff Bestway is a corporation organized under the laws of China having a

principal place of business at 3065 Cao An Road Shanghai, China, 201812.




                                                  3
      Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 4 of 15 PageID #:4




       12.     Bestway is in the business of developing, marketing, selling and distributing

products bearing the BESTWAY Trademarks. Bestway’s products are inflatable leisure products,

water sports products, and other related products that are developed and sold all around the

world. Bestway began using the BESTWAY Trademarks in 1994.

       13.     As a result of Bestway’s substantial expenditures of time, money, and other

resources developing, advertising, and otherwise promoting quality products in association with

the BESTWAY Trademarks, products associated with the BESTWAY Trademarks are

recognized and exclusively associated by consumers, the public, and the trade as being products

sourced from Bestway.

       14.     The BESTWAY Trademarks are distinctive and identify the merchandise as

goods from Plaintiff. The Registrations constitute prima facie evidence of their validity and of

Plaintiff’s exclusive right to use the BESTWAY Trademarks pursuant to 15 U.S.C. § 1057 (b).

       15.     Bestway has expended substantial time, money, and other resources in

developing, advertising, and otherwise promoting the BESTWAY Trademarks. As a result,

authorized products bearing the BESTWAY Trademarks are widely recognized and exclusively

associated by consumers, the public, and the trade as being products sourced from Plaintiff.

       16.     The BESTWAY Trademarks have become famous, as that term is used in 15

U.S.C. §1125 (c)(1), and have been continuously used and never abandoned.

                                       THE DEFENDANTS

       17.     Defendants are individuals and business entities who, on information and belief,

reside outside the United States. Defendants conduct business throughout the United States,

including within Illinois and in this District, through the operation of online enterprises such as

the Defendant Internet Stores.



                                                4
      Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 5 of 15 PageID #:5




        18.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell products using infringing and counterfeit versions of the BESTWAY Trademarks

in the same transaction, occurrence, or series of transactions or occurrences. Tactics used by

Defendants to conceal their identities and the full scope of their counterfeiting operations and

relatedness make it virtually impossible for Bestway to learn Defendants’ true identities and the

precise interworking of their counterfeit network.

                         THE DEFENDANTS’ UNLAWFUL CONDUCT

        19.     Bestway has identified numerous interactive internet stores and marketplace

profiles associated with the Defendant Internet Stores on third-party platforms such as eBay and

DHgate. See Schedule A. Defendants use the Defendant Aliases and the Defendant Internet

Stores to advertise, offer for sale, sell, and import Unauthorized BESTWAY Products to

consumers in this District and throughout the United States.

        20.     According to an intellectual property rights seizures statistics report issued by

U.S. Customs and Border Protection (“CBP”), the manufacturer’s suggested retail price (MSRP)

of goods seized by the U.S. government in fiscal year 2018 was nearly $1.4 billion, up from over

$1.2 billion in 2017. See Exhibit 2 (U.S. Customs and Border Protection Fiscal Year 2018

Seizure Statistics).

        21.     CBP reports that over 90% of its intellectual property seizures correspond to

smaller international mail and express shipments, such as those used by Defendants. See Exhibit

2 at p. 15. Counterfeit and pirated products account for billions in economic losses, resulting in

tens of thousands of lost jobs for legitimate businesses and broader economic losses, including

lost tax revenue.



                                                5
      Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 6 of 15 PageID #:6




       22.     The Department of Homeland Security (“DHS”) reports in a January 2020

publication on counterfeiting that commonly owned and/or interrelated enterprises have many

online marketplace profiles that appear unrelated:

       Platforms generally do not require a seller on a third-party marketplace to identify the
       underlying business entity, nor to link one seller profile to other profiles owned by that
       same business, or by related businesses and owners. In addition, the party that appears as
       the seller on the invoice and the business or profile that appears on the platform to be the
       seller, may not always be the same. This lack of transparency allows one business to have
       many different profiles that can appear unrelated.

Exhibit 3 at p. 39 (Combating Trafficking in Counterfeit and Pirated Goods).

       23.     Defendants go to great lengths to operate anonymously and often use multiple

Defendant Aliases to register and operate their networks of Defendant Internet Stores. Such

Defendant Internet Store registration patterns are one of many common tactics Defendants use to

conceal their identities, the full scope and interworking of their massive counterfeiting operation,

and to avoid being shut down.

       24.     Even though Defendants operate under multiple fictitious names, there are numerous

similarities among the Defendant Internet Stores. For example, some of the Defendant Internet

Stores use identical or equivalent language to sell Unauthorized Bestway Products.

       25.     In addition, the Unauthorized Bestway Products for sale in the Defendant Internet

Stores bear similarities and indicia of being related to one another, suggesting that the Unauthorized

Bestway Products were manufactured by and come from a common source and that, upon

information and belief, Defendants are interrelated.

       26.     On information and belief, Defendants communicate with each other and regularly

participate in chat rooms and online forums regarding tactics for operating multiple accounts,

evading detection, pending litigation, and potential new lawsuits.




                                                  6
      Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 7 of 15 PageID #:7




       27.      The Defendant Internet Stores also include other notable common features,

including common payment methods, lack of contact information, identically or similarly-

appearing products, identical or similarly priced items and volume sales discounts, and the use of

the same text and images.

       28.     Defendants further perpetuate the illusion of legitimacy by offering indicia of

authenticity that consumers have come to associate with authorized retailers, including Visa®,

MasterCard®, and PayPal® logos. Plaintiff has not licensed or authorized Defendants to use its

BESTWAY Trademarks, and none of the Defendants are authorized retailers of genuine

BESTWAY products.

       29.     Further, counterfeiters, such as Defendants, typically operate multiple credit card

merchant accounts and payment service accounts behind layers of payment gateways so that they

can continue operation in spite of anti-counterfeiting enforcement efforts. Upon information and

belief, counterfeiters, such as Defendants, maintain off-shore bank accounts and regularly move

funds to evade enforcement of judgment.

       30.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for sale,

and sell Unauthorized BESTWAY Products in the same transaction, occurrence, or series of

transactions or occurrences.

       31.     Defendants, without any authorization or license from Plaintiff, have knowingly

and willfully used and continue to use the BESTWAY Trademarks in connection with the

advertisement, distribution, offering for sale, and sale of Unauthorized Bestway Products into the

United States and Illinois over the Internet. Each Defendant Internet Store offers shipping to the




                                                 7
      Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 8 of 15 PageID #:8




United States, including to Illinois, and, on information and belief, each Defendant has offered to

sell Unauthorized Bestway Products into the United States, including to Illinois.

       32.     Defendants’ unauthorized use and counterfeiting of the BESTWAY Trademarks

in connection with the advertising, distribution, offering for sale, and sale of Unauthorized

Bestway Products, including the sale of Unauthorized Bestway Products into Illinois, is likely to

cause and has caused confusion, mistake, and deception by and among consumers and is

irreparably harming Plaintiff.


                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       33.     Plaintiff repeats and incorporates by reference herein its allegations contained in

the above paragraphs of this Complaint.

       34.     Plaintiff is the exclusive owner of the BESTWAY Trademarks. Plaintiff’s

Registrations for the BESTWAY Trademarks (attached as Exhibit 1) are in full force and effect.

       35.     The marks used by Defendants in their promotion, advertising, marketing, offers

for sale, and sale of the Unauthorized BESTWAY Products are identical with, or substantially

indistinguishable from, the registered BESTWAY Trademarks.

       36.     Defendants have engaged in unauthorized uses in commerce of counterfeit

imitations of the registered BESTWAY Trademarks in connection with the sales, offers for sale,

distribution, and/or advertising of infringing goods.

       37.     The BESTWAY Trademarks are highly distinctive marks. Consumers have come

to expect the highest quality from Plaintiff’s products provided under the BESTWAY

Trademarks.




                                                 8
      Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 9 of 15 PageID #:9




       38.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products in connection

with the BESTWAY Trademark’s without Plaintiff’s authorization or permission.

       39.     Upon information and belief, Defendants have knowledge of Plaintiff’s rights in

the BESTWAY Trademarks, and are willfully infringing and intentionally using counterfeits of

the BESTWAY Trademarks despite such knowledge.

       40.     Defendants’ willful, intentional and unauthorized use of the BESTWAY

Trademarks is likely to cause and is causing confusion, mistake, and deception as to the origin

and quality of the counterfeit goods among the general public.

       41.     Defendants’     activities   constitute   willful   trademark     infringement     and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       42.     Plaintiff has no adequate remedy at law, and if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its

well-known BESTWAY Trademarks.

       43.     The injuries and damages sustained by Plaintiff have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Unauthorized Bestway Products.




                                                  9
    Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 10 of 15 PageID #:10




                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

         44.   Plaintiff repeats and incorporates by reference herein its allegations contained in

the above paragraphs of this Complaint.

         45.   Defendants’ promotion, advertising, marketing, offering for sale, and sale of

Unauthorized Bestway Products has created and is creating a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with Plaintiff or

the origin, sponsorship, or approval of Defendants’ Unauthorized Bestway Products by Plaintiff.

         46.   By using the BESTWAY Trademarks in connection with the sale of Unauthorized

Bestway Products, Defendants create a false designation of origin and a misleading

representation of fact as to the origin and sponsorship of the Unauthorized Bestway Products.

         47.   Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Unauthorized Bestway Products to the general public is a willful

violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

         48.   Plaintiff has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its

brand.


                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

         49.   Plaintiff repeats and incorporates by reference herein its allegations contained in

the above paragraphs of this Complaint.

         50.   Defendants have engaged in acts violating Illinois law including, but not limited

to, passing off their Unauthorized Bestway Products as those of Plaintiff, causing a likelihood of


                                                 10
    Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 11 of 15 PageID #:11




confusion and/or misunderstanding as to the source of their goods, causing a likelihood of

confusion and/or misunderstanding as to an affiliation, connection, or association with genuine

BESTWAY products, representing that their products have Plaintiff’s approval when they do

not, and engaging in other conduct which creates a likelihood of confusion or misunderstanding

among the public.

       51.      The foregoing Defendants’ acts constitute a willful violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       52.      Plaintiff has no adequate remedy at law, and Defendants’ conduct has caused

Plaintiff to suffer damage to its reputation and goodwill. Unless enjoined by the Court, Plaintiff

will suffer future irreparable harm as a direct result of Defendants’ unlawful activities.


                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily preliminarily, and permanently enjoined and restrained from:

       a. using the BESTWAY Trademarks or any reproductions, counterfeit copies, or

             colorable imitations thereof in any manner in connection with the distribution,

             marketing, advertising, offering for sale, or sale of any product that is not a genuine

             BESTWAY product or is not authorized by Plaintiff to be sold in connection with the

             BESTWAY Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

             BESTWAY product or any other product produced by Plaintiff that is not Plaintiff’s




                                                 11
    Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 12 of 15 PageID #:12




           or not produced under the authorization, control, or supervision of Plaintiff and

           approved by Plaintiff for sale under the BESTWAY Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendants’

           Unauthorized Bestway Products are those sold under the authorization, control, or

           supervision of Plaintiff, or are sponsored by, approved by, or otherwise connected

           with Plaintiff;

       d. further infringing the BESTWAY Trademarks and damaging Plaintiff’s goodwill;

       e. otherwise competing unfairly with Plaintiff in any manner;

       f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or inventory

           not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold or offered

           for sale, and which bear any Plaintiff trademark, including the BESTWAY

           Trademarks, or any reproductions, counterfeit copies, or colorable imitations thereof;

       g. using, linking to, transferring, selling, exercising control over, or otherwise owning

           any domain name or online marketplace account that is being used to sell or is the

           means by which Defendants could continue to sell Unauthorized Bestway Products;

       h. operating and/or hosting websites or domain names registered or operated by Defendants

           that are involved with the distribution, marketing, advertising, offering for sale, or sale of

           any product bearing the BESTWAY Trademarks or any reproduction, counterfeit copy

           or colorable imitation thereof that is not a genuine BESTWAY product or not authorized

           by Plaintiff to be sold in connection with the BESTWAY Trademarks; and

       2) That Defendants, within fourteen (14) days after service of judgment with notice of entry

thereof upon them, be required to file with the Court and serve upon Plaintiff a written report under


                                                  12
    Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 13 of 15 PageID #:13




oath setting forth in detail the manner and form in which Defendants have complied with paragraph

1, a through h, above;

       3) Entry of an Order that, at Plaintiff’s choosing, the registrant of any domain names

used by Defendants to infringe the Bestway Trademarks (“Infringing Domain Names”) shall be

changed from the current registrant to Plaintiff, and that the domain name registries for

Infringing Domain Names shall unlock and change the registrar of record for the domain names

to a registrar of Plaintiff’s selection, and that the domain name registrars take any steps necessary

to transfer the Infringing Domain Names to a registrar of Plaintiff’s selection; or that the same

domain name registries shall disable the Infringing Domain Names and make them inactive and

untransferable;

       4) Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants and

those with notice of the injunction, including any third party online marketplaces such as iOffer

and Alibaba Group Holding Ltd., Alipay.com Co., Ltd. and any related Alibaba entities

(collectively, “Alibaba”), social media platforms, Facebook, YouTube, LinkedIn, Twitter,

Internet search engines such as Google, Bing and Yahoo, web hosts for any Infringing Domain

Names, and domain name registrars, shall:

       a. disable and cease providing services for any accounts through which Defendants

           engage in the sale of Unauthorized Bestway Products using the BESTWAY

           Trademarks, including any accounts associated with the Defendants listed on

           Schedule A;

       b. disable and cease displaying any advertisements used by or associated with

           Defendants in connection with the sale of Unauthorized Bestway Products using the

           BESTWAY Trademarks; and


                                                 13
    Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 14 of 15 PageID #:14




       c. take all steps necessary to prevent links to any Infringing Domain Names, from

          displaying in search results, including, but not limited to, removing links to any

          Infringing Domain Names from any search index; and

       5) That Defendants account for and pay to Plaintiff all profits realized by Defendants by

reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

infringement of the BESTWAY Trademarks be increased by a sum not exceeding three times the

amount thereof as provided by 15 U.S.C. § 1117;

       6) In the alternative, that Plaintiff be awarded statutory damages pursuant to 15 U.S.C. §

1117(c)(2) of $2,000,000 for each and every use of the BESTWAY Trademarks;

       7) That Plaintiff be awarded its reasonable attorneys’ fees and costs; and

       8) Award any and all other relief that this Court deems just and proper.




                                               14
   Case: 1:20-cv-01098 Document #: 1 Filed: 02/14/20 Page 15 of 15 PageID #:15




DATED: February 14, 2020                    Respectfully submitted,

                                            /s/ Matthew A. Werber
                                            Matthew A. Werber (Ill. # 6287658)
                                            mwerber@nixonpeabody.com
                                            Ariel Roth (Ill. # 6327096)
                                            aroth@nixonpeabody.com
                                            NIXON PEABODY LLP
                                            70 W. Madison St., Suite 3500
                                            Chicago, IL 60602
                                            Tel: (312) 977-4400
                                            Fax: (312) 977-4405

                                            ATTORNEYS FOR PLAINTIFF




                                       15
